Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano, et al., U.S. Patent Application Publication No. 2016/0376420.
	Yano teaches condensation-curable silylated organic polymer compositions comprising said silylated organic polymer of which silylated polyoxyalkylene is favored [0014+] and two different ester compounds differing in at least one key structural attribute that fulfill the role of a plasticizer package.  Relevant to the present discussion, it is contemplated in [0062] that alkoxysilyl groups may be introduced at the terminal positions of a polyoxyalkylene by first preparing a corresponding polymer bearing ethylenically-unsaturated groups according to the approach delineated in [0056-0057] and, subsequently reacting the polyoxyalkylene bearing alkenyl ether endcaps with a mercapto-functional alkoxysilane via a known thiol-ene reaction [0061-0062].  Among the few mercapto-functional alkoxysilanes outlined in [0062] is included mercaptomethyltri(m)ethoxysilane.
	The silylated organic polymers are formulated with the aforementioned plasticizer package, a curing catalyst [0128+] and one or more of the various known additives summarized on pages 9-13.  These compositions have numerous possibly applications such as those delineated in [0221-0223].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yano, et al., U.S. Patent Application Publication No. 2016/0376420.  Whereas the exemplifications of the prior art composition are formulated with an organometallic tin catalyst, a skilled practitioner in the area of polymers curable through the hydrolysis/condensation of an alkoxysilyl-functional polymer is familiar with the environmental toxicity of tin catalysts and, thus, the widely documented efforts to identify replacements.  Among the alternatives disclosed [0135] are amine compounds.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yano, et al., U.S. Patent Application Publication No. 2016/0376420 in view of Schindler et al., U.S. Patent # 7,153,923.
Schindler is one of the earliest disclosures of polymers bearing alkoxysilyl end groups alpha to a heteroatom. See the abstract and also formula (1) in column 2 where the heteroatom A alpha to the hydrolysable silyl group can be an oxygen-, nitrogen, or sulfur atom. The Background and Summary sections preceding disclosure of this formula indicate that, relative to polymers from more common gamma-substituted silane precursors such as N-substituted aminopropyltrimethoxysilane and isocyanatopropyltrimethoxysilane, the polymers containing terminal residues derived from alpha-substituted heteroatom-functional alkoxysilanes cure at a substantially higher rate, even in the absence of the undesirable tin catalysts and less versatile titanium catalysts. See Example 3 and 
It is, therefore, the Examiner's position that a practitioner of the invention disclosed by Yano is motivated by Schindler to substitute amine catalysts for those comprising tin or titanium, particularly where the polymer is modified at its ends with an organofunctional silane featuring a sulfur heteroatom alpha to the silicon atom (sulfur and silicon are separated by a methylene group).  
Yano constitutes only one of many disclosures, all assigned to the same assignee, that describe the creation of alkoxysilyl-terminated polyethers via a thiol-ene reaction of a mercapto-functional alkoxysilane with a polyoxyalkylene intermediate featuring ethylenically-unsaturated groups.  Others, including one cited in Applicants’ IDS are U.S. Patent Application Nos. 2015/0125684 [0044], 2014/0288222 [0055], and 2006/0128919.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





March 12, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765